Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Restriction Requirement 
The instant application having Application No. 16713701 filed on 12/13/2019  is presented for examination by the examiner. The response to Restriction Requirement of  04/15/2022 has been entered. Claims 1-7 and 21-29 are now pending in the application. Claims 8-20 have been canceled and new claims 21-29 have been added by the Applicant, with claims 21-22 withdrawn. 

Election/Restriction
Applicant’s election without traverse of Invention I, claims 1-7 in the reply filed on 05/06/2022 is acknowledged. New added claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022. Applicant states that new added claims 23-29 belong to elected invention I. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2  recites the phrase limitation regarding “a difference between the first pitch and the second pitch, referred to as P1-P2, is equal to tP2/(sn)” and explaining that “P1 is the first pitch, P2 is the second pitch, t is a distance between the first grating and the second grating, s is the focal distance from the double grating assembly, and n is a refractive index of a material between the first grating and the second grating”. However, the above phrase limitation is confusing because it is unclear how it can be treated, given that the phrase limitation merely presents a mathematical expression that can express the difference pitches or that P1 = P2 + tP2/sn, and therefore does not physically limit the apparatus structures as no limiting values or ranges are given for any of the variables in the above expression. The phrase limitation above will be treated broadly such that apparatus structure with given pitches, and with distance between the first grating and the second grating, focal distance from the double grating assembly, and refractive index of a material between the first grating and the second grating, can be expressed by such mathematical expression, where first pitch P1 is larger than second pitch P2. It is suggested to amend the claim and provide explanations if different reading of the claim is sought. 
For claims 5 and 6 a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5 and 6 recites the broad recitation. Specifically claim 5 recites that “the first pitch is between about 1 and 200 microns” and “the second pitch is between about 1 and 200 microns”, and the claim also recites for the first pitch “e.g., between about 5 and 20 microns”, and for the second pitch “e.g., between about 5 and 20 microns” which is the narrower statement of the range/limitation.  Specifically claim 6 recites that “a transparent layer having a thickness between about 10 microns and 10 mm” followed by “e.g., between about 0.2 mm and 2 mm”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In addition, regarding claims 5-6, the phrase “e.g.” or "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The ranges in claims 5 and 6 will be treated broadly to the extent of the positively recited broadest ranges. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 23, 25, 27-29 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by You et al. (hereafter You) US 20190137665 A1. 
In regard to independent claim 1,  You teaches (see Figs. 1-11) an apparatus configured to generate a line pattern (i.e. as projector 100, 200, 300, configured to generate structured light SL as image pattern on focusing plane FP formed by light transmitted through pattern mask 130, 132 and arranged nanostructures of meta-lens 150, see Abstract, paragraphs [05-15, 38-45, 47-50, 54-64, 78-84, 87-95], as depicted in e.g. 1, 7-8, 11, the apparatus comprising: 
a double grating assembly comprising a first grating and a second grating (i.e. as pattern mask 130 with period of reflecting absorbing portion(s) 131 and transmitting portion 132 on S1 surface of substrate 140 and meta-lens 150 with nanostructures 152 on surface S2 of 140, as lens structure 180, depicted in e.g. Figs. 1, 7-8, paragraphs [05-15, 38-45, 47-50, 54-64]), the first grating comprising alternating light blocking sections and light transmitting sections arranged at a first pitch (as 130 has reflecting or absorbing portion(s) 131 and transmitting portion(s) 132 on S1 at first period e.g. 1 m -2 mm, paragraphs [38-39, 45-50]), the second grating comprising alternating light blocking sections and light transmitting sections arranged at a second pitch (i.e. as 150 has nano structures, columns and spaces between at pitch P e.g.  of transparent dielectric 191, paragraphs [38-39, 44, 51-57]), the second pitch less than the first pitch (i.e. as pitch P of 150 is less than (i.e. subwavelength) light source wavelength  e.g. 940 nm or 850 nm or other near IR light, while period of 130 131-132 is about 1 m or more up to 2 mm, paragraphs [38-40, 45, 55-56, 61-63]); and 
at least one light emitting diode (LED) positioned to emit light directed at the double grating assembly (i.e. as light source 120, 220, 320 with light-emitting diode(s) e.g. VCSELs, F-P laser diode,  DFB laser diode emitting light towards 130-140-150, see paragraphs [39-41, 79-82], as depicted in e.g. Figs. 1, 7-8)  such that a first portion of the emitted light passes through the first grating (i.e. as SL light transmitted through second portion 132 of pattern mask 130, paragraphs [08, 45-50, 60-61]), and a second portion of the light passed through the first grating passes through the second grating (i.e. as SL passed and focused by 150, paragraphs [08, 59-61]), the second portion of light forming a line pattern at a focal distance from the double grating assembly, the line pattern having alternating bright portions and dark portions (i.e. as structured light SL passed and focused by 150 at focal plane FP away from 150, projected as image pattern formed by second portion 132 of pattern mask having lines and alternating dark and bright portions, paragraphs [08, 45-50, 60-61], as depicted in e.g. Figs. 1-2).  
Regarding claim 2,  You teaches (see Figs. 1-11) that a difference between the first pitch and the second pitch, referred to as P1-P2, is equal to tP2/(sn) (given that period of 130 with 131,132 in possible range e.g. 1 m -2 mm can be expressed with pitch P of 150 that is less than  1 m see paragraphs [38-40, 45, 55-56, 61-63], the thickness of substrate 140 of transparent material of less than a millimeter or few millimeters paragraph [42], and distance to FP paragraphs [50, 60, 69, 80]), wherein P1 is the first pitch, P2 is the second pitch, t is a distance between the first grating and the second grating, s is the focal distance from the double grating assembly, and n is a refractive index of a material between the first grating and the second grating (as above noted period of 130 with 131,132 e.g. 1 m -2 mm,  pitch P of 150 that is less than 1 m see paragraphs [38-40, 45, 55-56, 61-63], by distance of 130 to 150 as the thickness of substrate 140 of transparent material (with refractive index n) of less than a millimeter or few millimeters see paragraph [42], and distance to FP paragraphs [50, 60, 69, 80]).  
Regarding claim 3,  You teaches (see Figs. 1-11) further comprising a reflective element (as e.g. reflection surface 272, 372, paragraphs[ 82-83, 87-88], Figs. 7-8), wherein the light blocking sections of the first grating and the second grating are configured to reflect a third portion of the light emitted from the LED towards the reflective element (i.e. as first portions reflective 131 of reflective material(s) and nanocolumns 151 including reflective materials can reflect at least a portion of source light 120, 220, 320 towards 272, 372, see paragraphs [45-48, 51-52, 82-88], and the reflective element is configured to reflect the portion of reflected light towards the double grating assembly (i.e. as at least portion of reflected light may retroreflect from light source faucet 220, 320 via 272, 372 towards 130,140,150, see Figs. 7-8, paragraphs [45-48, 51-52, 82-88]).  
Regarding claim 4,  You teaches (see Figs. 1-11) that the focal distance is 20 centimeters or less (as FP is located at distance of several tens of centimeters from 150, e.g. including two tents or 20 cm, paragraphs [60, 80]).  
Regarding claim 5,  You teaches (see Figs. 1-11) that the first pitch is between about 1 m and 200 m, e.g., between about 5 m and 20 m (i.e. as due to 112 issues noted above, the exemplarily range is not positively recited;  as period of 130 with 131,132 is 1m or more, paragraphs [45-47]), and the second pitch is between about 1 m and 200 m, e.g., between about 5 m and 20 m (i.e. as due to 112 issues noted above, the exemplarily range is not positively recited;  as pitch of 150 with 152 is less than wavelength of near-infrared light source e.g. around 1-2.5 m, paragraphs [38-40, 55-56, 61-63]).  
Regarding claim 6,  You teaches (see Figs. 1-11) that the first grating and the second grating are deposited on opposite surfaces of a transparent layer  (as 130 and 150 are on surfaces S1 and S2 of transparent substrate 140, paragraphs [39-42-43]) having a thickness between about 10 m and 10 mm, e.g., between about 0.2 m and 2 mm (i.e. as due to 112 issues noted above, the exemplarily range is not positively recited;  as thickness of substrate 140 is in the recited range, paragraphs [39, 42]).    
Regarding claim 7,  You teaches (see Figs. 1-11) that the focal distance is associated with the double grating assembly (i.e. as FP focal plane is at focal distance from 150, paragraphs [50, 60]), the apparatus further comprising a convergent lens disposed between the double grating assembly and the focal distance of the double grating assembly (e.g. as metal lens 150’, Fresnel lens, paragraphs [64-66], Fig. 4), the convergent lens configured to alter a focal distance of light passed through the double grating assembly  (as light passes through 130,140,150, 150’, as 150’ has Fresnel lens zones/ring regions with different size nanocolumns, paragraphs [64-66]) such that the apparatus comprising the convergent lens has a second focal distance different from the focal distance associated with the double grating assembly (i.e. as projector may have FP at different distance(s) e.g. more focal lengths of metal lens and due to Fresnel meta lens 150’ with zones/ring regions with different size nanocolumns, paragraphs [64-66]).

Regarding claim 23,  You teaches (see Figs. 1-11) further comprising a substrate upon which the double grating assembly and the light emitting diode are disposed (as substrate 140 with support 170, supporter 110, 210,310, 270, 370, paragraphs [42-43, 67, 79, 82-85], Figs. 1, 7-8]).
Regarding claim 25,  You teaches (see Figs. 1-11) further comprising a reflector disposed on the substrate (i.e. reflective surface 272, 372 on support 270, 370, respectively, paragraphs [82-88], Figs. 7-8).  
Regarding claim 27,  You teaches (see Figs. 1-11) that  the at least one LED comprises a plurality of LEDs (i.e. as light emitting diode source includes VCELs, paragraphs [39-41]).  
Regarding claim 28,  You teaches (see Figs. 1-11) that  the first grating and the second grating each comprise a reflective material (i.e. as 130 includes reflective material as 130, 131 first portion reflects light with its material, e.g. metal e.g. Al, Cr, and 150 includes reflective metal(s) see e.g. paragraphs [45-48, 51-52]).  
Regarding claim 29,  You teaches (see Figs. 1-11) that  the double grating assembly (130,140,150) comprises a transparent layer between and in direct contact with the first grating and the second grating (i.e. as transparent substrate 140 in direct contact with 130, 150 which are on surfaces S1 and S2 of 140, respectively, paragraphs [39-43]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (hereafter You) US 20190137665 A1 in view of Chern et al. (hereafter Chern) US 20170038505 A1. 
Regarding claim 24,  You teaches (see Figs. 1-11) the substrate 140 with support 170, supporter 110, 210,310, 270, 370) but is silent that it is sapphire.  
However, Chern teaches in the same field of invention of a lighting apparatus emitting a structural light ( see Figs. 1-7, Title, Abstract, paragraphs [01, 04-20, 46-52, 54-56]) and further teaches that the substrate is sapphire (i.e. as substrate 10 is sapphire substrate supporting circuit(s) and light sources, body with DOE 24, as heat dissipation plate, see paragraphs [45-47, 49]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the substrate supporter of You according to teachings of Chern as a sapphire substrate in order to provide such support providing heat dissipation while supporting  light source and lens structure (see Chern paragraphs [45, 47]). 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (hereafter You) US 20190137665 A1 in view of Pfister et al. (hereafter Pfister, of Record, see Information Disclosure Statement dated 11/08/2021) US 20170038505 A1. 
Regarding claim 26,  You teaches (see Figs. 1-11) teaches the invention as set forth above, but is silent further comprising side walls coated in a reflective material surrounding the reflector (i.e. as either reflective first portion 131 or reflective surface 272, 372).
However, Pfister teaches in the same field of invention of an illumination apparatus and method for the generation of an illuminated region for a 3d camera (see Figs. 1-6, Title, Abstract, paragraphs [02-03, 31-41, 46-50]) and further teaches comprising side walls coated in a reflective material surrounding the reflector (i.e. as the illumination apparatus includes lateral/side walls with lateral reflector 30 surrounding reflector 32 as mirror coated element, paragraphs [39-43], that redirects some light from light source so that the intensity distribution at boundary increase can be achieved (paragraphs [39-40]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify and adapt the projector with side surfaces around reflecting surface of You to include side walls with reflective material surrounding the reflector as taught by Pfister in order to provide redirecting of some light from light source so that the intensity distribution at boundary increase can be achieved (paragraphs [39-40]). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waldern et al. US 20190129085 A1 also disclose certain features of instant invention (see Figs. 3-6 and their descriptions). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872